DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/528394 filed on July 31, 2019 in which Claims 1- 20 are presented for examination.

Status of Claims
Claim 11 has been cancelled.  Claims are 1-10 and 12-20 are pending, of which claim 1- 20 are rejected under 103.  Claims 6, 16 and 18 are objected to.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 10, 12-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbel (US Patent 9,529,686) in view of Shaeffer (US Patent Application 2008/0163007 A1).

Claim 1, Arbel teaches a method of performing error detection within an integrated circuit chip (View Arbel Col. 1, Lines 60-67; detect fault), comprising: analysing transactions communicated over interconnect circuitry of the integrated circuit chip to detect whether a transaction contains a data error (View Arbel Col. 4, Lines 45-48, 61-67; determine error for bus transactions); scanning a memory of the integrated circuit chip coupled to the interconnect circuitry to detect whether there is a data error stored in the memory (View Arbel Col. 4, Lines 36-67; read transaction from memory); and in response to detecting a data error in a transaction communicated over the  interconnect circuitry and/or a data error stored in the memory, performing a dedicated action indicative of a data error (View Arbel Col. 9, Line 57- Col 10, Line 20;  restore subsystem to correct operation).

Arbel does not explicitly teach the analysing comprises performing on one or more messages of each transaction: a parity check to detect whether that message contains a data error, or a cyclic redundancy check to detect whether that message contains a data error.
However, Shaeffer teaches the analysing comprises performing on one or more messages of each transaction: a parity check to detect whether that message contains a data error, or a cyclic redundancy check to detect whether that message contains a data error (View Shaeffer ¶ 12; CRC code).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Arbel with the analysing comprises performing on one or more messages of each transaction: a parity check to detect whether that message contains a data error, or a cyclic redundancy check to detect whether that message contains a data error since it is known in the art that a CRC code can be used for each transaction (View Shaeffer ¶ 12). Such modification would have allowed an error to be detected in a transaction.



Claim 20 is the circuit corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Arbel further teaches the step of scanning the memory of the integrated circuit chip is performed by detection circuitry coupled to the interconnect circuitry (View Arbel Col. 5, Lines 20-53; error checker circuit), the method comprising scanning the memory of the integrated circuit chip at times when the interconnect circuitry is free (View Arbel Col. 4, Lines 36-67; read transaction from memory).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Arbel further teaches the step of scanning the memory of the integrated circuit chip comprises scanning one or more blocks of the memory to detect whether the one or more blocks contain a data error by: scanning that block of the memory at a first time (View Arbel Col. 4, Lines 36-67; read transaction from memory); generating a first characterisation of the data read from the block at the first time and storing that first characterization (View Arbel Col. 5, Lines 46-53; status register); scanning that block of memory at a second time subsequent to the first time (View Arbel Col. 4, Lines 36-67; read transaction from memory);  generating a second characterisation of the data read from the block at the second time and comparing the second characterisation to (View Arbel Col. 4, Lines 36-67; Col. 5, Lines 46-53; repeating cycle of issuing transactions and waiting, status register); and detecting that the data in the block contains an error if the first and second characterisations do not match (View Arbel Col. 4, Lines 36-67; data pattern checker).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  Arbel further teaches the block of memory is scanned at the second time only if no data has been written to that block between the first time and the second time (View Arbel Col. 4, Lines 36-67; period of time specified by configuration).  

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 3.  Arbel further teaches the one or more scanned blocks of memory comprise blocks of read-only memory (View Arbel Col. 8, Lines 2-10; PROM).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 1.  Arbel further teaches the dedicated action performed in response to detecting data error in the memory comprises one or more of: correcting the error in the data and writing the corrected data back to the memory; generating an alert signal; and blocking access to the data error in the memory (View Arbel Col. 5, Lines 46-54; process signals/error detected).

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 1.  Arbel further teaches the dedicated action performed in response to detecting a data error in a message of a transaction communicated over the interconnect circuitry comprises one or more of: correcting the error and communicating a message containing corrected data; communicating an indication of the error to the entity from which the message was communicated; and generating an alert signal (View Arbel Col. 5, Lines 46-54; process signals/error detected).

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 1.  Arbel further teaches the method further comprises recording information associated with detected data errors in transactions communicated over the interconnect circuitry and/or detected data errors stored in the memory over time to generate an error profile (View Arbel Col. 5, Lines 46-54; status register).

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 14.  Arbel further teaches the method comprises analysing transactions communicated over the interconnect circuitry selected in dependence on the error profile (View Arbel Col. 9, Line 66-Col. 10, Line 9; monitor operating parameters).

(View Arbel Col. 4, Lines 59-67; data pattern).

Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 17.  Arbel further teaches the step of scanning the memory of the integrated circuit chip comprises scanning one or more blocks of the memory to detect whether the one or more blocks contain a data error (View Arbel Col. 9, Line 66-Col. 10, Line 9; monitor operating parameters), and the method comprises scanning one or more blocks of memory selected in dependence on the activity profile and/or scanning the memory at selected times in dependence on the activity profile (View Arbel Col. 4, Lines 36-67; period of time specified by configuration).


5.	Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbel (US Patent 9,529,686) in view of Shaeffer (US Patent Application 2008/0163007 A1) and further in view of Zaydman (US Patent Application 2012/0042174 A1).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 3.  Arbel does not explicitly teach the first characterisation is a first hash value generated  block at the second time

However, Zaydman teaches the first characterisation is a first hash value generated from the data read from the block at the first time (View Zaydman ¶ 83; original hash value), and the second characterisation is a second hash value generated from the data read from the block at the second time (View Zaydman ¶ 83; second hash value).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Arbel with the first characterisation is a first hash value generated from the data read from the block at the first time, and the second characterisation is a second hash value generated from the data read from the block at the second time since it is known in the art that hash values can be generated (View Zaydman ¶ 83). Such modification would have allowed an error to be detected in a circuit.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 6.  Arbel does not explicitly teach the first characterisation is a first hash value generated from the data read from the block at the first time, and the second characterisation is a second hash value generated from the data read from the block at the second time.

However, Zaydman teaches the first characterisation is a first hash value generated from the data read from the block at the first time (View Zaydman ¶ 83; original hash value), and the second characterisation is a second hash value generated from the data read from the block at the second time (View Zaydman ¶ 83; second hash value).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Arbel with the first characterisation is a first hash value generated from the data read from the block at the first time, and the second characterisation is a second hash value generated from the data read from the block at the second time since it is known in the art that hash values can be generated (View Zaydman ¶ 83). Such modification would have allowed an error to be detected in a circuit.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbel (US Patent 9,529,686) in view of Shaeffer (US Patent Application 2008/0163007 A1) and further in view of Spencer (US Patent Application 20190013086 A1).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 3.  Arbel does not explicitly teach scanning a block of the memory to detect whether that 

However Spencer teaches scanning a block of the memory to detect whether that block contains a data error in response to detecting that the block is scheduled to be used in a communication over the interconnect circuitry (View Spencer ¶ 41; error detection).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Arbel with scanning a block of the memory to detect whether that block contains a data error in response to detecting that the block is scheduled to be used in a communication over the interconnect circuitry since it is known in the art that a memory block can be scanned for an error (View Spencer ¶ 41). Such modification would have allowed an error to be detected in a memory block.


Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 8.  Spencer further teaches detecting that the block is scheduled to be used in a communication over the interconnect circuitry in response to identifying a message of a transaction over the interconnect circuity specifying an address within that block (View Spencer ¶ 41; forecast address with error).

Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive. 
On page 8-10, Applicant argues that Arbel does not teach “analysing transactions communicated over interconnect circuitry of the integrated circuit chip to detect whether a transaction contains a data error”, in Claim 1.
Examiner respectfully disagrees with Applicant.  Arbel (Col. 4, Lines 45-48, 61-67) teaches the data pattern checker program code issue bus transactions to the bus slave circuit. The data pattern checker program code issues write transactions and read transactions for writing to and reading from a memory location or register of the bus slave circuit. After the write transaction, the data pattern checker issues a read transaction to read back the value from the bus slave circuit. The data pattern checker determines whether or not there is an error on the data channel by checking whether or not data returned from the read transaction matches the data pattern. Therefore, the data pattern checker analyzes the bus transaction to determine if the data contains an error.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114